Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Given that the words “concave”, “convex”, and their respective derivatives do not appear in the specification as filed, such terms are interpreted their normal and customary meanings.  In which case, the limitation that the bottom surface of the flexible base is convex is contrary to standard interpretation of the term “convex”, because the bottom surface of the flexible substrate would be deemed to be concave by most (while the opposing surface of the flexible base, the one more proximal to the metal trace, would be deemed to be convex).  The limitation in question is thus indefinite, as it is unclear if Applicant wishes to require an actual convex bottom surface or one having the topography as disclosed.  For prior art rejection below, it is presumed that Applicant intends the latter.
As claims 2-6 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6 are also held to be rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0048169 A1 (“Yang”)
Considering claims 1, 2, and 6 Yang discloses a display device that includes a display panel and a panel guide 200, wherein the panel guide and the display device as a whole have respective bendable sections (labeled as “A” in the figures) and flat sections (labeled as “B” in the figures); Yang abs. and Figs. 3A, 3B, 7A, and 7B.  The panel guide 200 thus reads on the claimed flexible base, and the figures of the reference clearly show that a bottom surface of the panel guide 200 is concave, while an opposing surface thereof is convex (id. Figs. 7A and 7B, reproduced infra), wherein the two surfaces have contours that conform to each other.  Furthermore, the direction of curvature of the panel guide is consistent with the bending direction of the overall display device (id. Fig. 7B), wherein when the overall display device is in an unbent configuration, the bottom surface of the bendable section of the panel guide protrudes above the flat sections of the panel guide.  Yang thus anticipates claims 1 and 2.

    PNG
    media_image1.png
    530
    521
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    516
    media_image2.png
    Greyscale


Kim discloses a display having a plate comprising two non-folding regions joined by a folding region FR, wherein slits are provided to the thickness of the plate in the folding region FR (Kim ¶ 0139-0153 and Figs 7 and 8 A-D).  As the claim is recited using open transitional phrase, the plate per se is considered to read on the claimed flexible substrate.  In specific embodiments, one surface is shown to have concavities, while a corresponding convexity is formed opposite at least one concavity (id. ¶ 0152 and Figs. 8C and 8D).  Such a configuration thus reads on claims 1 and 2.
Considering claims 3 and 4, as the functional layers do not have to follow the contours of the base, the configuration of Figs. 8C and 8D of Kim read on claims 3 and 4.  Alternatively, Kim discloses that layers 211 and 213, which are deposited on opposing surfaces of the lower plate, may be deposited within the slits and be formed of a metal (id. ¶ 0147 and 0151).  This would lead to the formation of metal traces that conform to the convexities or concavities of the base.
Considering claim 6, as discussed above, the folding region is between two non-folding regions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as unpatentable over Yang, as applied to claims 1 above, and further in view of U.S. 2018/0337223 A1 (“Lee”).
Considering claims 3-5, although Yang as discussed above discloses a display have a panel guide and a display panel, wherein the panel guide may be located under or over the display panel (Yang ¶ 0054), Yang differs from the invention recited in claim 3, as the reference is silent regarding the claimed functional layers.
Lee discloses a display device having a first area (A1), a second area (A2), and a bending area (BA), wherein the display includes a flexible substrate 110 common to all three aforementioned areas (Lee abs., ¶ 0045-0047, ¶ 0061, ¶ 0086-0090, and Fig. 7, reproduced infra).  As shown in Fig. 2 of Lee, the substrate 110 in the bending area may a plurality of metallic connecting wires (layers) 179 (viz. metal traces), wherein the connecting wire has a wrinkled shape resembling the configuration shown in Fig. 5 of the instant application (id. ¶ 0071).  Furthermore, it is abundantly clear that the wire layers 179 of Lee have respective recessed bottom surfaces at the bendable section, and that the recesses are present even when the display of Lee is unbent (id. Fig. 7).  Both Yang and Lee are analogous, as each reference is directed to bendable displays (field of endeavor of the instant application).  As mentioned in the preceding paragraph, given that Yang otherwise discloses the provision of a bendable display panel located over or under the panel guide, and given that the display of Lee contains components specifically designed as to be bendable panel, person having ordinary skill in the art has reasonable expectation of success that the electronic components of the display of Lee may be used to form the display panel of Yang (for such electronic components are particularly suited for the construction of a bendable display).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the electronic components in Lee (which include the metal wires 179) to construct the display panel portion of the display of Yang, as the electronic components of Lee are particularly suited for the design characteristics of the display panel of Yang (namely, for being bendable).  Yang as modified by Lee renders obvious claims 4 and 5.
Considering claim 5, also shown in Fig. 7 of Lee are gate electrode 124, source electrode 173, drain electrode 175, and semiconductor layer 154, wherein the aforementioned electrodes form a transistor with semiconductor layer 154 (id. ¶ 0072).

Response to Arguments
In view of the amendments to the claims, all 35 U.S.C. 112(b) rejections as set forth in the Non-Final Office Action of 8 July 2021 have been withdrawn.  However, as noted above, a new issue of indefiniteness has been introduced by the amendments. 
In view of the amendments to the claims, the 35 U.S.C. 102(a)(2) rejection of claims 1-4 and 6 over Kim has been withdrawn.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781